office_of_chief_counsel internal_revenue_service memorandum number release date cc corp bo4 posts-120417-11 uilc date date to ---------------- appeals officer from marie c milnes-vasquez senior technician reviewer subject affiliation of medical practice you have requested that we review the claim by hospital consolidated_group of its affiliation with medical practice and the field counsel memorandum of date field memo which concludes that no affiliation exists the facts contained in the field memo are incorporated by reference field arguments affiliation is dependent upon satisfaction of the requirements of sec_1504 as noted in the field memo the following factors are generally key to determining satisfaction of those requirements right to vote right to dividends which the field memo refers to as the right to share in current earnings and cumulative surplus and right to liquidation proceeds the field memo concedes that hospital as the sole holder of any ownership_interest in incorporated medical practice and the party in complete control of the board_of directors holds voting control in medical practice however the field memo asserts that the right to dividends is not satisfied because under state law medical practice is prohibited from making dividend distributions in addition the field memo states that the hospital arguably does not hold the right to liquidating distributions because medical practice is not solvent and it argues that a transfer of assets to hospital would not further the enumerated purposes listed in the articles of medical practice and that such a transfer would arguably be precluded by the by-laws and the articles posts-120417-11 in summary the field memo argues though hospital passes one and arguably two of the three above-described parts of the beneficial_ownership test it does clearly fail to possess the right to share in current earnings and cumulative surplus of medical practice we conclude that hospital thus did not have beneficial_ownership of medical practice as is required under sec_1504 analysis for an includable corporation1 subsidiary to be affiliated with a group one or more other group members must directly own stock possessing at least percent of the voting power of all classes of the corporation’s stock vote requirement and at least percent of the value of each class of the corporation’s stock value requirement sec_1504 and on the facts presented as the field memo concedes the vote requirement of sec_1504 is satisfied through hospital’s holding of the sole ownership_interest in medical practice the value requirement is generally treated by analyzing two factors right to dividends and right to liquidation proceeds with regard to the value requirement the field memo appears to take the position that the fact that medical practice is precluded under state law from distributing dividends prevents the parties from satisfying the value requirement of sec_1504 this office disagrees with the conclusion of the field memo with regard to the right to dividends the right to dividends is examined as a part of the value requirement under sec_1504 because state law prevents medical practice from distributing dividends to any party no value is transferred from corporate solution to owners until liquidation therefore in cases in which no value can leave the corporation in the form of dividends the dividend analysis loses its pertinence the key to the value requirement becomes the examination of liquidation rights in the corporation under the facts presented it appears that hospital had rights to the distribution of all assets of medical practice on liquidation the articles provide that following settlement of debts medical practice will distribute its remaining assets as the board_of trustees in its sole discretion will determine see articles of incorporation article further the bylaws grant hospital the ability to unseat any trustee at any time without cause in addition the hospital had the power to amend both the bylaws and the articles at any time see bylaws article articles of incorporation articles and because of hospital’s complete control_over the board_of trustees the field memo states that we believe that hospital at all relevant times did have the power to determine distribution the facts indicate and the field memo concedes that medical practice is an includible_corporation posts-120417-11 of assets upon liquidation and thus could have distributed any of the remaining assets to itself we agree however the field memo goes on to assert that it is arguable that medical practice would be precluded under its articles and bylaws from making liquidating distributions to hospital the memo’s only rationale for this position is that the articles and the bylaws specifically provide that medical practice shall be operated exclusively to carry out several enumerated purposes none of which would be furthered if the remaining assets if any were transferred to hospital the field memo does not list or discuss the corporate purposes that are enumerated in the bylaws nor does the memo provide any analysis with regard to this argument the corporate organizational documents of medical practice provide that one of the corporate purposes of the entity is to deliver health care to the public see articles of incorporation article d the facts presented indicate that medical practice was in the business of operating physician clinics and that the business activities of hospital involve providing hospital and other health care services to the public therefore the field memo’s argument does not appear to be supportable the field memo also argues that the value test was not satisfied because as a practical matter medical practice’s liabilities greatly exceeded its ability to pay during each of the periods at issue thus distribution of the remaining assets other than to the creditors of medical practice would not have occurred the field memo is inconsistent with law in the affiliation area the liquidation value analysis as acknowledged in the field memo focuses on whether a party holds the benefits and burdens of increase or decrease in the value of the entity see 67_tc_793 revrul_70_469 it is also important to note that even the bankruptcy of a corporation does not prevent its affiliation with the holders of its stock see revrul_63_104 see also sec_1_597-4 providing that unless an election to disaffiliate is made the fact that an insolvent financial_institution is controlled by the fdic or other agency does not cause the financial_institution to cease to be a member of a consolidated_group sec_1_1502-80 containing rules that require the deferral of a claim of worthlessness on the stock of a group member beyond the year in which such worthlessness would otherwise be claimed under sec_165 thus the insolvency or even the bankruptcy of an entity does not prevent its affiliation the parties agree and the facts indicate that hospital holds in medical practice the percent vote requirement for affiliation although the question is not free from doubt it posts-120417-11 appears that the percent value requirement for affiliation has also been satisfied due to hospital’s apparent ability to require that it be the recipient of liquidating distributions from medical practice therefore under the facts presented we conclude that medical practice should be includible in the hospital consolidated_group for the years at issue please call if you have any further questions some uncertainty remains due to possible differences in interpretation of the organizational documents under state law
